Tills is a claim for refund of inheritance tax, by Louis J. Baden, and Charles F. Loercli, trustees under the last will and testament of John Baden, deceased; and payment of the amount of $413.68, with interest thereon at the rate of 3% per annum from June 19th, 1914, is consented to in his reply by the Attorney General. Under the will, the entire residue of the estate was placed in trust, claimants being named as trustees until decedent’s youngest child should attain the age of twenty-one years, who became of age April 2d, 1917. April 28th, 1914, an inheritance tax was assessed in said estate of $63,544.60 against 2/3 of the residue of the trust property subject to such contingencies as might arise under section 25 of the Inheritance Tax Law. When the said youngest child reached his majority, the property became by law, divisable to all the legatees, and it is ascertained that the share of no one of the said children would equal $20,000.00. It is therefore manifest that no inheritance tax is due in said estate. The evidence introduced sustains the declaration, and an award is hereby made to claimants in the sum of $413.68, with interest thereon at the rate of 3% per annum, from June 19th, 1914.